Title: Lucy Cranch Greenleaf to Abigail Adams, 12 January 1800
From: Greenleaf, Lucy Cranch
To: Adams, Abigail


				
					Boston Jany. 12 1800.
				
				I recieved my dear and ever honoured Aunt your kind Letter of Decr 1 8th. and the Cap accompanying it, for both which I feel myself greatly obliged, and beg you to accept my thanks—
				I am glad to hear from Mama that your health is better than it was the last winter. I hope the mildness of the season will assist in confirming it— I never remember finer weather in Decr. and Jany. than we have had. it is peculiarly favourable to us as wood was never so high as it has been the three months past— we all my dear Aunt enjoy our health— our little ones are all glee. the prattle of the one, and the smiles of the other are our constant amusement; tell Caroline the next time she comes to Quincy her Cousin Lucy will be quite a playmate for her— she can tell almost as many stories as she could when she was last there—
				Never was sorrow more universal nor more unfeigned than that which has been expressed by all ranks of people, upon the melancholy tidings, that Washington was no more— we feel as if one of the Capital pillars of our Empire was crashed— may heaven support and give increasing firmness to those that remain—
				Will you present me affectionately to Mrs Smith and Louisa. I have not seen Mrs Foster very lately. her Baby had grown charmingly When I saw him last—
				
				Mr Greenleaf presents his best respects to the President, and to you my dear Madam—in which he is joined by your gratefully affectionate, / Neice—
				
					Lucy Greenleaf
				
			